                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

STACEY MONTGOMERY                                                     PLAINTIFF
ADC #164027

V.                            No. 4:18CV00484-JTR

KERRY NEWBURN, Deputy;
and TRAVIS RIGGS, Officer,
Pulaski County Jail                                               DEFENDANTS


                                    JUDGMENT

      Consistent with the Opinion and Order that was entered separately today, this

case is dismissed with prejudice.

      DATED this 25th day of March, 2020.


                                      ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
